NO. 07-07-0360-CR
NO. 07-07-0361-CR
NO. 07-07-0362-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

OCTOBER 15, 2007

______________________________


BRODERICK EUGENE DAVIS, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

NOS. 50781-D, 52425-D & 52253-D; HONORABLE DON EMERSON, JUDGE

_______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
	Appellant, Broderick Eugene Davis, filed notices of appeal challenging convictions
for aggravated assault with a deadly weapon, robbery, and assault.  By separate orders
signed September 27, 2007, the trial court granted Appellant's Motion for New Trial.
	When the trial court grants a motion for new trial, it restores the case to its position
before the former trial.  Tex. R. App. P. 21.9(b).  Because there is no conviction to be
appealed, we have no jurisdiction to consider these appeals.  See Waller v. State, 931
S.W.2d 640, 643-44 (Tex.App.-Dallas 1996, no pet.).
	Consequently, the appeals are dismissed.
							Patrick A. Pirtle
							      Justice


Do not publish.

 judgment, the Supreme Court reversed the decision
of the Court of Civil Appeals and remanded the case to the trial court with instructions to
conduct a hearing on the motion for new trial pursuant to former Rule 483 of the Texas
Rules of Civil Procedure, (3) and the case was remanded to the trial court without abatement
of the appeal.      
	Concluding that the motion in its present form must be overruled, it is so ordered. 
However, recognizing the potential problems presented by the current rules and the
difficulty encountered by the parties desiring to settle their dispute during the pendency
of an appeal, we overrule the motion without prejudice to the presentation of another
motion taking into consideration the matters discussed in Dunn v. Canadian Oil & Gas
Services, Inc., 908 S.W.2d 323, 324 (Tex.App.--El Paso1995, no writ).  In the absence of
the submission of a new motion approved by counsel for all interested parties, the brief of
the Texas Department of Protective and Regulatory Services shall be filed by February 1,
2002.
	It is so ORDERED. 
							Per Curiam
Publish.



1. Motion not approved by counsel for the minor children or by Alfred Vigil, Jr. or
Dennis Love, whose rights were also terminated by the order.
2. The Texas Department of Protective and Regulatory Services does not concede
or acknowledge error.
3. Rule 483 was repealed effective September 1, 1986.